BURKE, J.
I dissent. As noted in the opinion affirming the judgments of guilt at the first trial (People v. Polk, 61 *452Cal.2d 217, 220 [37 Cal.Rptr. 753, 390 P.2d 641]), “The evidence establishes the perpetration of a series of brutal crimes—kidnapings, assaults with a deadly weapon, armed robberies, and murder with mutilation of the victim—committed in concert by these defendants. ...” I am of the opinion after “an examination of the entire cause, including the evidence” (as mandated by § 4½, art. VI, of the Cal. Const.), that it is not reasonably probable that a result more favorable to defendants Polk and Gregg would have been reached in the absence of the errors noted in the opinion of the majority. I would affirm the judgments appealed from in their entirety.
McComb, J., and Schauer, J.,* concurred.

Retired Associate Justice of the Supreme Court sitting under assignment by the Chairman of the Judicial Council,